ORDER OF TEMPORARY SUSPENSION
Comes now the Hearing Officer previously appointed in this case and, pursuant to Admission and Discipline Rule 23, Sections 14(g) and 15(b) and recommends that the Respondent, William Drozda, be suspended from the practice of law pending a final determination in the case.
Upon examination of the matters now before the Court, we find that the Respondent has been duly charged with misconduct by the Disciplinary Commission of the Court, the Commission has requested the temporary suspension of the Respondent pending the resolution of the proceeding, and the Respondent has agreed to such suspension. This court now further finds that the temporary suspension of the Respondent is warranted.
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that the Respondent, William Drozda is now suspended from the practice of law in the State of Indiana pending the final determination of this case and further order of the Court.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Respondent, and serve a copy of this order of suspension as provided under Admission and Discipline Rule 23, Section 3(d).
All Justices concur.